  Case 15-39573         Doc 47     Filed 03/19/19 Entered 03/19/19 11:43:35              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-39573
         MICHAEL A WILBORN
         ANDREA PILCHER-WILBORN
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/20/2015.

         2) The plan was confirmed on 01/21/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/14/2019.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-39573        Doc 47        Filed 03/19/19 Entered 03/19/19 11:43:35                      Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $22,200.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                     $22,200.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $1,011.61
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,011.61

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
AARONS SALES & LEASE OWNERSHI     Secured           500.00           NA          1,000.00        852.85       49.41
AARONS SALES & LEASE OWNERSHI     Unsecured         500.00           NA               NA            0.00        0.00
AT T                              Unsecured         537.00           NA               NA            0.00        0.00
CARFINANCE CAPITAL                Unsecured     20,071.00            NA               NA            0.00        0.00
CARFINANCE CAPITAL                Secured       20,071.00     19,719.97        19,719.97      12,132.67    1,951.26
CHASE                             Unsecured         500.00           NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         700.00      1,907.27         1,907.27        190.73         0.00
COMCAST                           Unsecured      1,134.00            NA               NA            0.00        0.00
DIRECTV LLC                       Unsecured            NA         971.37           971.37          97.14        0.00
EMP OF Chicago LLC                Unsecured         666.00           NA               NA            0.00        0.00
IL STATE DISBURSEMENT UNIT        Priority            0.00         86.11            86.11          86.11        0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured            NA         417.65           417.65          41.77        0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured            NA         381.22           381.22          38.12        0.00
MERCY PHYSICIAN BILLING           Unsecured         202.00           NA               NA            0.00        0.00
MERCY PHYSICIAN BILLING           Unsecured         202.00           NA               NA            0.00        0.00
OVERLAND BOND & INVESTMENT        Unsecured     14,334.00            NA               NA            0.00        0.00
OVERLAND BOND & INVESTMENT        Secured       14,334.00     12,171.09        12,171.09            0.00        0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      1,444.00       2,844.64         2,844.64        306.57         0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         577.00           NA               NA            0.00        0.00
RCN CORPORATION                   Unsecured          38.00           NA               NA            0.00        0.00
SEVENTH AVENUE                    Unsecured           1.00           NA               NA            0.00        0.00
SPRINT NEXTEL                     Unsecured            NA       1,062.15         1,062.15        106.22         0.00
SPRINT NEXTEL                     Unsecured            NA       1,272.98         1,272.98        127.30         0.00
T-MOBILE/T-MOBILE USA INC         Unsecured            NA         847.72           847.72          84.77        0.00
T-MOBILE/T-MOBILE USA INC         Unsecured            NA         187.65           187.65          18.76        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      7,863.00       8,434.01         8,434.01        908.92         0.00
VERIZON                           Unsecured      1,876.00       1,840.18         1,840.18        184.02         0.00
VERIZON                           Unsecured            NA         117.68           117.68          11.77        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-39573         Doc 47      Filed 03/19/19 Entered 03/19/19 11:43:35                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $19,719.97         $12,132.67         $1,951.26
       All Other Secured                                 $13,171.09            $852.85            $49.41
 TOTAL SECURED:                                          $32,891.06         $12,985.52         $2,000.67

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $86.11            $86.11              $0.00
        Domestic Support Ongoing                               $0.00             $0.00              $0.00
        All Other Priority                                     $0.00             $0.00              $0.00
 TOTAL PRIORITY:                                              $86.11            $86.11              $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,284.52          $2,116.09              $0.00


Disbursements:

         Expenses of Administration                             $5,011.61
         Disbursements to Creditors                            $17,188.39

TOTAL DISBURSEMENTS :                                                                      $22,200.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/19/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
